Citation Nr: 1024859	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to June 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In January 2010, the 
Board sought an advisory medical opinion from the Veterans Health 
Administration (VHA).

The Board notes that the RO separately adjudicated the Veteran's 
claims of service connection for PTSD and for MDD.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (issued in the interim), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service connection 
for psychiatric disability(ies) other than PTSD diagnosed is/are 
part and parcel of a service connection for PTSD claim.  
Accordingly, the Board has consolidated these matters, and 
recharacterized the issue (as stated on the preceding page) to 
reflect that it is one of service connection for psychiatric 
disability, however diagnosed.

The Veteran also initiated appeals of the denials of service 
connection for a skin disorder, residuals of a gunshot wound to 
the right leg, and bilateral hearing loss.  However, in his May 
2009 VA Form 9, substantive appeal, he stated he was appealing 
only the matter of service connection for a psychiatric 
disability.  Consequently, the matters of service connection for 
residuals of a gunshot wound to the right leg, a skin disorder, 
and bilateral hearing loss are not before the Board. 


FINDING OF FACT

It is reasonably shown that the Veteran has a psychiatric 
disorder (variously diagnosed) which had its onset in service.  
CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disorder 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the appellant's claim, there is no reason to belabor the impact 
of the VCAA on this matter, since any notice error or duty to 
assist omission is harmless.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran's service personnel records show he served in the 
Republic of Vietnam from January 1969 to June 1969.  

The Veteran's service treatment records (STRs) show that on June 
1966 service entrance examination, he did not have any 
complaints, findings, or diagnoses pertaining to a psychiatric 
disability.  In February 1969, he requested to be relieved from 
his position of responsibility.  He claimed that, since July 
1968, he could not remember his duties, was forgetful, and walked 
around in a dream-like state during the day.  He also complained 
of constant headaches.  The Veteran's STRs were reviewed and it 
was noted that in July 1968, he had suffered a "mild 
concussion."  After a physical examination, the following were 
diagnosed: 1) otitis media and externa in the right ear, possibly 
sub-acute or chronic; 2) headaches secondary to otitis 
media/externa; 3) past history of "mild concussion" - doubt 
contributing; 4) anxiety with depressive component, in part 
secondary to otitis media/externa and headaches (The treatment- 
provider doubted that the Veteran had a significant psychiatric 
illness, but referred him to a psychiatrist for further 
evaluation.); and 5) acne vulgaris.  On February 1969 psychiatric 
evaluation, situational maladjustment, severe reaction, was 
diagnosed.  It was recommended that the Veteran be separated from 
service.  Less than two weeks later, also in February 1969, the 
Veteran ingested 11 Valium tablets and possibly 10 Dimetapp 
tablets.  He was discharged two days later after being admitted 
for observation and treatment.

In the Veteran's March 1969 report of medical history, he 
complained of bad headaches, nervousness, and chronic fatigue.  
It was noted that he recently overdosed on medication and was 
referred for psychiatric evaluation as part of his service 
separation examination.  On March 1969 psychiatric evaluation, it 
was noted that the Veteran had been seen on several occasions for 
acute, incapacitating anxiety reactions revolving around his work 
situation.  A consultation with his command confirmed that the 
Veteran was frequently ineffective on the job.  At the time of 
the evaluation, he was noted to have been under care for suicidal 
gesture with drugs; this did not represent a suicidal attempt.  
The diagnosis was situational maladjustment with acute and clinic 
anxiety, severe manifestations of incapacitating anxiety, 
inability to concentrate, and frustration to the point of pill-
taking to extract himself from the situation.  The psychiatrist 
found no evidence of neurotic or psychotic psychopathology, and 
stated that the Veteran could distinguish between right and 
wrong.  He recommended the Veteran be separated due to his high 
level of anxiety.

In April 1969 and May 1969, the Veteran again overdosed on his 
medication.  In May 1969, he presented as conscious, disoriented, 
confused, and complained of generalized headaches.  He also 
reported seeing snakes crawling all over him, stated that nobody 
was helping him, and described the world as ugly.  Upon direct 
questioning, he stated that he wanted to commit suicide.

The Veteran has indicated that he first sought treatment for 
alcohol abuse and family counseling in 1986; however, these 
treatment records (from B.J.M., Ph.D.) are unavailable, as they 
have been purged.  Additional postservice treatment records show 
that from October 2000 to February 2002, the Veteran was treated 
by Dr. E.K.I. for depression, chemical dependence, and domestic 
issues.  

In April 2006, the Veteran was referred to the VA for assessment 
of depression and PTSD symptoms stemming from his service in 
Vietnam.  2006 to 2009 VA treatment records reflect that the 
Veteran was given various diagnoses of chronic and severe MDD, 
rule out PTSD, chronic and severe PTSD, and depression.  From 
April 29, 2009, to May 5, 2009, the Veteran was hospitalized for 
chronic suicidal thoughts and depression.

On April 2009 VA examination, the examiner found the Veteran's 
presentation of symptoms to be "confusing."  He noted that the 
Veteran began his appointment by sharing his "paranoid" 
theories, and explained that such directness and openness in 
someone who was feeling paranoid was unusual.  The examiner also 
described the Veteran's presentation of symptoms as "greatly 
exaggerated" and inconsistent with the presentation of 
depressive disorder or PTSD.  Such extreme symptom exaggeration 
rendered any diagnostic testing results invalid.  As a result, 
the examiner found there was insufficient evidence to arrive at a 
diagnosis.  Noting that the Veteran had been treated in service 
for anxiety problems and given a diagnosis of situational anxiety 
reaction, the examiner stated it seemed his functioning improved 
considerably after he was removed from the situation.  Currently, 
the Veteran did not meet the criteria for PTSD (as he did not 
have any verified stressors and had been inconsistent in his 
report of such stressors).  As for depression, the examiner 
stated it was difficult to gain an accurate picture of his 
depressive symptoms given his inconsistent reporting, unusual 
cluster of symptoms, and exaggerated presentation; therefore, he 
could not confidently diagnose a mood disorder.  He opined that 
the Veteran's symptoms were more likely related to the 
dissolution of his business.

On May 2009 neuropsychological evaluation, the Veteran's 
complaints of memory problems were noted.  After diagnostic 
testing and interview, the clinician stated that the Veteran's 
self-reported memory complaints were "absurdly excessive and 
indicative of malingering memory complaints and far in excess of 
those with depression, PTSD, or dementia."  The Veteran's 
diagnostic testing score results were noted to be "significantly 
below that which would be predicted by severe [traumatic brain 
injury] and within the range of those individuals meeting 
criteria for malingering neurocognitive dysfunction (MND)."  
Therefore, in the clinician's opinion, the overall pattern of 
test results were indicative of MND.

A May 2009 letter from the Veteran's spouse indicates she and the 
Veteran were married 19 months after his separation from service.  
Thereafter, she noted he "could not sit for any period of 
time," was "too nervous if he was in one place too long," and 
"would awaken many times at night with sweats associated with 
the nightmares and calling out."  She recalled an instance when 
she woke up because the Veteran was choking her.

In response to the Board's request for a VHA advisory opinion in 
this matter, a VA staff psychiatrist opined in February 2010:

Based on my review of records, veteran did have 
anxiety symptoms that started during his tour in 
Vietnam, as supported by his [STRs].  Based on his and 
wife's report, he did continue to have anxiety 
symptoms through the years but was able to be 
gainfully employed as an electrician, and later became 
self employed for years before his reported mental 
health deterioration . . . Based on available data, a 
diagnosis of Anxiety Disorder, not otherwise specified 
is a more appropriate diagnosis [for the Veteran's 
psychiatric disorder], symptoms starting in Vietnam.

The VHA consultant also noted that the Veteran had been given a 
diagnosis of depressive disorder by his VA treatment providers, 
and stated:

Mental Health difficulties, namely depression, seem to 
have started escalating in the early 2000, when he was 
having marital and financial problems, and more likely 
than not [were] more related to the current 
situational stressors at that time rather than his 
Vietnam experience . . . It is difficult to ascertain 
if recent depressive episodes are remotely related to 
his experiences in Vietnam, without resorting to 
speculation.  It is fair to say though that his 
anxiety problem is at least as likely as not a 
contributing factor to his developing of depressive 
disorders when presented with acute situational 
stressors eg. occupational and financial problems . . 
. It is of note, that veteran did present with 
situational anxiety and difficulty functioning in 
Vietnam, where he most probably was in a stressful 
situation.

As outlined above, the record includes both medical evidence that 
tends to support the Veteran's claim of service connection for a 
variously diagnosed psychiatric disorder and medical evidence 
that is against this claim.  When evaluating this evidence, the 
Board must analyze its credibility and probative value, account 
for evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical 
opinions, the Board may place greater weight on one medical 
professional's opinion over another's depending on factors such 
as reasoning employed by the medical professionals, and whether 
or not and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
While claims file review is not required for a medical opinion to 
have probative value, it must be clear from the record that the 
opinion provider was aware of any pertinent facts relevant to 
determining the etiology of a disability.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant 
focus is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion).

Here, the Board places greater weight on the February 2010 VHA 
opinion, as it includes references to evidence which reflects 
familiarity with the entire record, and includes a detailed 
explanation of the rationale behind her diagnosis of anxiety 
disorder, not otherwise specified, and for her opinion that the 
anxiety disorder had its onset in the Veteran's service.  
Significantly, the April 2009 VA examiner failed to discuss the 
significance of the Veteran's treatment records showing that he 
had been given diagnoses of various psychiatric disorders when 
she opined that she could not confidently diagnose a mood 
disorder.  Accordingly, the Board concludes that service 
connection for a variously diagnosed psychiatric disorder is 
warranted. 


ORDER

Service connection for a variously diagnosed psychiatric disorder 
is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


